DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, filed 06/21/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 06/21/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1-6, 8-12, 14, 15, and 17-20 are the current claims hereby under examination.
Status of the Claims
With this office action, currently claims 1-6, 8-12, 14, 15, and 17-20 are pending and the following list summarizes their status:
Claims 1, 2, 4-6, 8-12, 14, 15, and 18-20 have been amended
Claims 7, 13, and 16 have been cancelled
Claims 1-6, 8-12, 14, 15, and 17-20 are rejected under 35 U.S.C. § 101
Claims 1-6, 8-12, 14, 15, and 17-20 are rejected under 35 U.S.C. § 103
Claim Objections
Claims 1, 10, ans 19 are objected to because of the following informalities:  
Regarding claims 1 and 10, the claims are missing the word “of” prior to the word tissue in the claim amendments as can be seen in claim 19.  Appropriate correction is required.
Regarding claim 19, the claim has an additional word “and” after the increasing step. Appropriate correction is required.
Response to Arguments Regarding Claim Rejections Under 35 USC § 112
Applicant’s arguments, see page 8, filed 06/21/2021, with respect to the indefiniteness rejections of the claims have been fully considered and are persuasive because all of the matters addressed were amended or the claims cancelled. Therefore, these rejections have been withdrawn. 
The following is a maintained/modified rejection and modifications were necessitated by amendment:
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-12, 14, 15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows:
STEP 1: Is the claim to a process, machine, manufacture, or composition of matter?
The claim recites a method for determining a stimulation threshold current level comprising steps for causing stimulation of tissue, including adjusting current and frequency levels, determining that an evocation pulse evokes a muscular response, and storing the stimulation threshold current level. Thus the claim is directed to a process which is one of the statutory categories of invention.
STEP 2A - THE JUDICIAL EXCEPTIONS PRONG ONE: Does the claim recite an Abstract Idea, Law of Nature, or Natural Phenomenon? 
The steps of determining that the first and second evocation pulses evoke a muscular response has been determined to set forth a judicial exception. This type of function is an Abstract Idea that equates to a mental process performed in the human mind and falls into the subcategory of performing evaluations. As an example to further explain how this function is a mental process, a person could 
STEP 2A - THE JUDICIAL EXCEPTIONS PRONG TWO: Does the claim recite additional elements that integrate the Judicial Exception into a practical application?
There are several ways to indicate that the claim is drawn to a practical application, such as the claim reciting limitations for: improvements to the functioning of a computer, applying or using a judicial exception to effect a particular prophylaxis or treatment for a medical condition, effecting a transformation or reduction of a particular article to a different state (process claims only), and applying or using the judicial exception in some other meaningful way. In this case, the Abstract Idea is not applied in any way. The only process step following the Abstract Idea is the storing of the threshold level which is considered insignificant extra-solutional activity. Therefore, the Judicial Exception is not integrated into a practical application
STEP 2B THE INVENTIVE CONCEPT: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	In order for the claim to be considered as significantly more than the judicial exception, the claim must recite an element or combination of elements that is unconventional or non-routine. Besides the Abstract Idea detailed above, the claim recites steps for stimulating tissue, including adjusting current and frequency levels and storing the threshold level. Stimulating tissue with a current that is adjusted in frequency and/or intensity as well as storing the threshold level is considered well-understood, routine, and conventional (see for reference US 4305402 A, US 5284154 A, US 20040010303 A1, US 20050085866 A1, US 20060173510 A1, US 20070016097 A1, and US 20080033511 A1). Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but 
APPLYING THE ANALYSIS TO OTHER INDEPENDENT CLAIMS
	Claim 10 recites a similar method for performing the steps using similar components to what was recited in claim 1 with a similar Abstract Idea that appears to add a third pulse to the steps. Given that the claim as a whole was analyzed previously, this combination does not draw the Judicial Exception into a practical application or add significantly more than the Judicial Exception itself. Therefore, this method claim is also drawn to non-statutory subject matter.
	Claim 19 recites a system with generic computer components to perform operations similar to the steps in the methods of the other independent claims with a similar Abstract Idea. Though the claim recites a general computer component with the Abstract Idea, if a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind. Furthermore, it is well established that the mere physical or tangible nature of additional elements does not automatically confer eligibility on a claim directed to an Abstract Idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)). Therefore, the system claim is also drawn to non-statutory subject matter.
APPLYING THE ANALYSIS TO DEPENDENT CLAIMS

Response to Arguments Regarding Claim Rejections Under 35 USC § 101
Applicant’s arguments, see pages 9-11, filed 06/21/2021, with respect to the rejection of the claims for being directed to non-statutory subject matter have been fully considered and but are not persuasive.
Regarding Applicant’s arguments toward the bottom of page 9 that the claims recite avoiding tetany as a practical application, the Examiner disagrees.   Applicant’s arguments rely on language solely recited in preamble recitations in claims 1 and 19. When reading the preamble in the context of the entire claim, the recitation of avoiding tetany is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claims is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). The issue at hand is whether the Abstract Idea is applied in a practical manner. In order to address this issue the claim must recite limitations that use the Abstract Idea itself, not a general purpose use of the method. Furthermore, claim 10 does not recite avoiding tetany in the preamble.
Regarding Applicant’s arguments in the second paragraph of page 10 that the Examiner has not identified abstract ideas by way of comparison to concepts already found to be abstract in the body of case law precedent, the Examiner disagrees. The Examiner wrote in the previous office action “this type 
The following is a maintained/modified rejection and modifications were necessitated by amendment:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 10, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Farquhar (US 20080167574 A1 - previously cited) in view of Ternes et al. (US 20130245722 A1).
Regarding claim 10, Farquhar discloses a method for determining a stimulation threshold current level in a group of channels of a neuromonitoring device, wherein each channel is associated with one or more muscles, the method comprising: causing, by a stimulation system comprising one or more data processors (fig. 10 element 42; control unit), stimulation, via one or more electrodes (fig. 10 element 54; stimulation electrodes), tissue within a predetermined range of current levels as a sequence of pulses delivered at a frequency by delivering stimulation signals ([0070] and fig. 3; the figure shows that MEP is performed with a stimulation current level and multiple pulses over a segment of time is a frequency of pulses), the sequence of pulses including: a first pulse delivered at a first current level within the predetermined range of current levels ([0050] and figs. 7A-7C; any of the pulses during the initial doubling phase that do note evoke a response is a first pulse within a predetermined range); and a second pulse delivered at a second current level within the predetermined range of current levels ([0050] and figs. 7A-7C; the final pulse during the doubling phase where a response is evoked), the first pulse being delivered immediately preceding the second pulse ([0050] and figs. 7A-7C; there is a first pulse immediately preceding the final pulse), and the second current level being higher than the first current level ([0050] the current level is doubled resulting in a higher current level); determining that the second pulse evokes a first muscular response ([0050] an EMG response is evoked);causing, by the stimulation system, stimulation, via the one or more electrodes, the tissue with a third pulse from the sequence of pulses to evoke a second muscular response ([0050] and figs. 7A-7C; the bracketing phase includes a third pulse), the third pulse being delivered at a third current level that is higher than the first current level ([0050] and figs. 7A-7C; the current level during bracketing will be higher than the initial pulse current level for the bracket); determining that the third pulse evokes the second muscular response ([0050] and figs. 7A-7C; the stimulation is continued and repeatedly triggers the threshold for response until the current level range containing the threshold is sufficiently narrowed); and storing, by the stimulation system, based at least in part on the determination that the second pulse evokes the first muscular response and the determination that the third pulse evokes the second muscular response, the second current level as the stimulation threshold current level ([0062] the stimulation level is saved in order to be displayed to the user).
However, Farquhar is silent on a situation where the third pulse is delivered at a third current level that is higher than the second current level. Ternes et al. teaches a system for monitoring nerve damage that first determines a stimulation of motor fibers (e.g. laryngeal vibrations) and then continues to increase the pulse current to gain the distinct advantage of determining an upper boundary for the stimulation current that is based on undesired muscle stimulation ([0052], [0063], and figs. 2 and 9). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Farquhar to include a third pulse level that is higher than a second pulse level as taught by Ternes et al. as a combination of known prior art references in the same field of nerve activation monitoring to yield the distinct advantage of identifying an upper boundary for the stimulation current that causes undesired muscle stimulation.
Regarding claim 14, Farquhar discloses a method wherein the determining that the second pulse evokes the first muscular response includes receiving, by the stimulation system, a first signal representing the first muscular response ([0044]-[0047] the Vpp of the EMG response during the first stimulation phase with its associated current level Ithresh) and the determining that the third pulse evokes the second muscular response includes receiving, by the stimulation system, a second signal ([0044]-[0047] the Vpp of the EMG response during the bracketing and bisecting phase and its associated current level Ithresh).
Regarding claim 15, Farquhar discloses a method further comprising: comparing, by the stimulation system, the first signal with the second signal ([0044]-[0047] the signals are compared to each other based on Ithresh); determining, by the stimulation system, that the first signal can be repeatedly obtained based on the comparison between the first signal and the second signal ([0050] and fig. 7C; when the threshold is 8.5 the first signal is repeated in that it evokes a response when the first bisecting current is applied at 12mA); and displaying, by the stimulation system,  the second current level of the second pulse ([0062] stimulation levels are displayed).
Regarding claim 17, Farquhar discloses a method wherein the first signal and the second signal are compared as a group of signals that includes a third signal representing a third muscular response evoked in response to a third evocation pulse ([0050] and fig. 7B; the response in the example of the figure is evoked three times to identify the threshold).
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Farquhar in view of Ternes et al., as applied to claims 10 and 14, and further in view of Zanella (US 20060052845 A1 - previously cited).
Regarding claim 12, Farquhar discloses a method wherein the stimulating further comprises increasing, by the stimulation system, the current level of the third pulse by an amount that is greater than a difference between the first current level and the second current level ([0050] and fig. 7B; after the first response is found the range between pulses where it exists is repeatedly bracketed and bisected and the current level is increased by an increment until the threshold is found). However, Farquhar is silent on the stimulating comprising decreasing, by the stimulation system, the frequency of the delivery of each pulse in the sequence of pulses. Zanella teaches a method of electro-stimulation with experimental results that have shown that the sudden decrease in the pulse frequency applied to ([0050]). Zanella further teaches that to reinforce the positive effects of the decrease in frequency, it is possible to repeat a sequence several times, in which case the frequency discontinuity occurs a greater number of times ([0050] and fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Farquhar to include decreasing the frequency of each pulse in a sequence of pulses as taught by Zanella as a combination of known prior art elements in the same field of muscular electrostimulation to yield the predictable result of allowing the muscle to relax.
Regarding claim 18, Farquhar discloses a method further comprising: comparing, by the stimulation system, the first signal with the second signal ([0044]-[0047] the signals are compared to each other based on Ithresh); determining, by the stimulation system, that the first signal is not repeatably obtained based on the comparison between the first signal and the second signal ([0050] and fig 7B; when the threshold is 12.5mA the first signal is not repeated in that it does not response when the first bisecting current is applied at 12mA); causing, by the stimulation system, stimulation of the tissue with a fourth pulse from the sequence of pulses to evoke a third muscular response ([0050] the bracketing continues to narrow down the size of brackets to identify the threshold level), the causing comprising increasing, by the stimulation system, the current level of each pulse in the sequence of pulses from the immediately preceding pulse ([0050] and fig. 7B; after the first response is found the range between pulses where it exists is repeatedly bracketed and bisected and the current level is increased by an increment until the threshold is found).
	However, Farquhar is silent on the stimulating comprising the stimulating comprising increasing the frequency of the delivery of each pulse in the sequence of pulses. Zanella teaches a method of electro-stimulation that modulates the stimulus frequency, width, and intensity in order to elicit a desired biochemical effect on the cells ([0047]). In this method, Zanella gradually increases the frequency of the applied signal until a desired point and then drops the frequency thereafter to relax the ([0048]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Farquhar to include increasing the frequency of the applied signal as taught by Zanella as a combination of known prior art elements in the same field of muscular electrical stimulation to yield the predictable result of eliciting a desired biochemical response.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Farquhar in view of Ternes et al., as applied to claim 10, and further in view of Chakravarthy et al. (US 20110295142 A1 - previously cited).
Regarding claim 11, Farquhar in view of Zanella discloses a method and operations for determining a stimulation threshold current level. However, Farquhar in view of Zanella is silent on the method and operations further comprising determining, by the stimulation system, that the first pulse, the second pulse, and the third pulse are not due to artifact noise present within the first signal representing the first muscular response and artifact noise present within a second signal representing the second muscular response. Chakravarthy et al. teaches a method of identifying physiological artifacts from physiological signals, including EMG signals ([0015]), that determines whether an artifact or normal waveform is present (fig. 4 step 46). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Farquhar to include determining whether the evocation pulses are due to artifact noise as taught by Chakravarthy et al. as a combination of known prior art elements in the same field of EMG signal processing to yield the predictable result of evaluating the accuracy of an EMG signal
Claims 1…..are rejected under 35 U.S.C. 103 as being unpatentable over Farquhar in view of Zanella and Ternes et al.
Regarding claim 1, Farquhar discloses a method for determining a stimulation threshold current level to avoid tetany associated with one or more muscles, the method comprising: causing, by a (fig. 10 element 42; control unit), stimulation, via one or more electrodes (fig. 10 element 54; stimulation electrodes), tissue of a patient as a sequence of pulses delivered at a current level and a frequency ([0070] and fig. 3; the figure shows that MEP is performed with a stimulation current level and multiple pulses over a segment of time is a frequency of pulses), the causing including increasing the current level of each pulse in the sequence of pulses from an immediately preceding pulse by a first current increment ([0050] and figs. 7A-7C; the stimulation current is doubled with each successive stimulation, which includes a first current level increase, until a significant EMG response is finally evoked); determining, by the stimulation system, that a first evocation pulse from the sequence of pulses evokes a first muscular response ([0050] an EMG response is evoked), the first evocation pulse reaching predetermined criteria, the first evocation pulse having a first evocation current level ([0007] the significant EMG response threshold is predetermined); causing, by the stimulation system, stimulation, via the one or more electrodes, the tissue with a second evocation pulse from the sequence of pulses to evoke a second muscular response ([0070] and fig. 3; the figure shows that MEP is performed with a stimulation current level and multiple pulses over a segment of time is a frequency of pulses), the causing comprising increasing the current level of one or more pulses in the sequence of pulses from the immediately preceding pulse by a second current increment ([0050] and fig. 7B; after the first response is found the range between pulses where it exists is repeatedly bracketed and bisected and the current level is increased by an increment until the threshold is found); determining, by the stimulation system, that the second evocation pulse from the sequence of pulses evokes the second muscular response ([0050] it is determined whether the stimulation threshold is reached in each bracket by a significant EMG response); and storing, by the stimulation system, based at least in part on the determination that the first evocation pulse evokes the first muscular response and the determination that second evocation ([0062] the stimulation level is saved in order to be displayed to the user).
	However, Farquhar is silent on the stimulating comprising decreasing the frequency of the delivery of each pulse in the sequence of pulses. Zanella teaches a method of electro-stimulation with experimental results that have shown that the sudden decrease in the pulse frequency applied to the muscle allows the muscle to relax ([0050]). Zanella further teaches that to reinforce the positive effects of the decrease in frequency, it is possible to repeat a sequence several times, in which case the frequency discontinuity occurs a greater number of times ([0050] and fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Farquhar to include decreasing the frequency of each pulse in a sequence of pulses as taught by Zanella as a combination of known prior art elements in the same field of muscular electrostimulation to yield the predictable result of allowing the muscle to relax.
Farquhar in view of Zanella remains silent on a situation where the second evocation pulse has a second evocation current level that is greater than the first evocation current level. Ternes et al. teaches a system for monitoring nerve damage that first determines a stimulation of motor fibers (e.g. laryngeal vibrations) and then continues to increase the pulse current to gain the distinct advantage of determining an upper boundary for the stimulation current that is based on undesired muscle stimulation ([0052], [0063], and figs. 2 and 9). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Farquhar in view of Zanella to include a second evocation current level that is greater than the first evocation current level as taught by Ternes et al. as a combination of known prior art references in the same field of nerve activation monitoring to yield the distinct advantage of identifying an upper boundary for the stimulation current that causes undesired muscle stimulation.
([0050] and figure 7B; bisecting the range of 12-16mA results in an increment of 2mA) is the same as the first current increment ([0050] and figure 7B; the current is first incremented from 2-4 mA during the doubling stage which is an increment of 2mA)
Regarding claim 4, Farquhar discloses a method wherein the determining that the first evocation pulse from the sequence of pulses evokes the first muscular response further comprises: storing the first evocation current level of the first evocation pulse ([0062] the stimulation level is saved in order to be displayed to the user).
Regarding claim 5, Farquhar discloses a method wherein the determining that the first evocation pulse evokes the first muscular response includes receiving, by the stimulation system, a first signal representing the first muscular response ([0044]-[0047] the Vpp of the EMG response during the first stimulation phase with its associated current level Ithresh) and the determining that the second evocation pulse evokes the second muscular response includes receiving, by the stimulation system, a second signal representing the second muscular response ([0044]-[0047] the Vpp of the EMG response during the bracketing and bisecting phase and its associated current level Ithresh).
Regarding claim 6, Farquhar discloses a method further comprising: comparing, by the stimulation system, the first signal to the second signal ([0044]-[0047] the signals are compared to each other based on Ithresh); determining, by the stimulation system, that the first signal can be repeatably obtained based on the comparison between the first signal and the second signal ([0050] and fig. 7C; when the threshold is 8.5 the first signal is repeated in that it evokes a response when the first bisecting current is applied at 12mA); and displaying, by the stimulation system, the first evocation current level of the first evocation pulse ([0062] stimulation levels are displayed).
Regarding claim 8, Farquhar discloses a method wherein the first signal and the second signal are compared as a group of signals that includes a third signal representing a third muscular response ([0050] and fig. 7B; the response in the example of the figure is evoked three times to identify the threshold).
Regarding claim 9, Farquhar discloses a method further comprising: comparing, by the stimulation system, the first signal to the second signal ([0044]-[0047] the signals are compared to each other based on Ithresh); determining, by the stimulation system, that the first signal is not repeatably obtained based on the comparison between the first signal and the second signal ([0050] and fig 7B; when the threshold is 12.5mA the first signal is not repeated in that it does not response when the first bisecting current is applied at 12mA); causing by the stimulation system, stimulation of the tissue with a third evocation pulse from the sequence of pulses to evoke a third muscular response ([0050] the bracketing continues to narrow down the size of brackets to identify the threshold level), the causing comprising: increasing, by the stimulation system, the current level of each pulse in the sequence of pulses from the immediately preceding pulse ([0050] and fig. 7B; after the first response is found the range between pulses where it exists is repeatedly bracketed and bisected and the current level is increased by an increment until the threshold is found). 
	However, Farquhar is silent on the stimulating comprising the stimulating comprising increasing, by the stimulation system, the frequency of the delivery of each pulse in the sequence of pulses. Zanella teaches a method of electro-stimulation that modulates the stimulus frequency, width, and intensity in order to elicit a desired biochemical effect on the cells ([0047]). In this method, Zanella gradually increases the frequency of the applied signal until a desired point and then drops the frequency thereafter to relax the muscle ([0048]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Farquhar to include increasing the frequency of the applied signal as taught by Zanella as a combination of known prior art elements in the same field of muscular electrical stimulation to yield the predictable result of eliciting a desired biochemical response.
([0060] and fig. 10 element 48; EMG harness); at least one processor ([0061] and fig. 10 element 42; the control unit contains essential processing capabilities); and at least one memory storing instructions ([0061] the base of the control unit stores software) which, when executed by the at least one data processor, result in operations comprising: causing, by a stimulation system comprising one or more data processors (fig. 10 element 42; control unit), stimulation, via one or more electrodes (fig. 10 element 54; stimulation electrodes), of tissue with a sequence of pulses delivered at a current level and a frequency ([0070] and fig. 3; the figure shows that MEP is performed with a stimulation current level and multiple pulses over a segment of time is a frequency of pulses), the causing including increasing the current level of each pulse in the sequence of pulses from an immediately preceding pulse ([0050] and figs. 7A-7C; the stimulation current is doubled with each successive stimulation, which includes a first current level increase, until a significant EMG response is finally evoked); determining, by the stimulation system, that a first evocation pulse from the sequence of pulses evokes a first muscular response, the first evocation pulse having a first evocation current level ([0050] an EMG response is evoked); continuing to cause, by the stimulation system, stimulation, via the one or more electrodes, of tissue with a second evocation pulse from the sequence of pulses to evoke a second muscular response ([0070] and fig. 3; the figure shows that MEP is performed with a stimulation current level and multiple pulses over a segment of time is a frequency of pulses), the causing comprising: increasing the current level of each pulse in the sequence of pulses from the immediately preceding pulse by a second current increment ([0050] and fig. 7B; after the first response is found the range between pulses where it exists is repeatedly bracketed and bisected and the current level is increased by an increment until the threshold is found); determining that the second ([0050] it is determined whether the stimulation threshold is reached in each bracket by a significant EMG response); and storing, by the stimulation system, based at least in part on the determination that the first evocation pulse evokes the first muscular response and the determination that second evocation pulse evokes the second muscular response, the first evocation current level as the stimulation threshold current level ([0062] the stimulation level is saved in order to be displayed to the user). 
However, Farquhar is silent on the stimulating comprising decreasing the frequency of the delivery of each pulse in the sequence of pulses. Zanella teaches a method of electro-stimulation with experimental results that have shown that the sudden decrease in the pulse frequency applied to the muscle allows the muscle to relax ([0050]). Zanella further teaches that to reinforce the positive effects of the decrease in frequency, it is possible to repeat a sequence several times, in which case the frequency discontinuity occurs a greater number of times ([0050] and fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the operations of Farquhar to include decreasing the frequency of each pulse in a sequence of pulses as taught by Zanella as a combination of known prior art elements in the same field of muscular electrostimulation to yield the predictable result of allowing the muscle to relax.
Farquhar in view of Zanella remains silent on a situation where the second evocation pulse has a second evocation current level that is greater than the first evocation current level. Ternes et al. teaches a system for monitoring nerve damage that first determines a stimulation of motor fibers (e.g. laryngeal vibrations) and then continues to increase the pulse current to gain the distinct advantage of determining an upper boundary for the stimulation current that is based on undesired muscle stimulation ([0052], [0063], and figs. 2 and 9). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the operations of Farquhar in view of Zanella to include a second evocation current level that is greater than the first .
Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Farquhar in view of Zanella and Ternes et al., as applied to claim 1 and 19, and further in view of Chakravarthy et al.
Regarding claims 2 and 20, Farquhar in view of Zanella discloses a method and operations for determining a stimulation threshold current level. However, Farquhar in view of Zanella is silent on the method and operations further comprising determining, by the stimulation system, that the first evocation pulse and the second evocation pulse are not due to artifact noise present within the first signal representing the first muscular response and artifact noise present within a second signal representing the second muscular response. Chakravarthy et al. teaches a method of identifying physiological artifacts from physiological signals, including EMG signals ([0015]), that determines whether an artifact or normal waveform is present (fig. 4 step 46). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Farquhar in view of Zanella to include determining whether the evocation pulses are due to artifact noise as taught by Chakravarthy et al. as a combination of known prior art elements in the same field of EMG signal processing to yield the predictable result of evaluating the accuracy of an EMG signal.
Response to Arguments Regarding Claim Rejections Under 35 USC § 103
Applicant’s arguments, see pages 9-11, filed 06/21/2021, with respect to the prior art rejection of the claims have been fully considered. The Applicant has based the arguments on the amended claim language that the third current level is higher than the second current level (claim 10) or that the second evocation current level is greater than the first evocation current level (claims 1 and 19). These .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904.  The examiner can normally be reached on Monday - Thursday: 0730 - 1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/J.S.S./Examiner, Art Unit 3791                                                                                                                                                                                                        
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791